Citation Nr: 0840902	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  08-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure in Vietnam.

3.  Entitlement to service connection for hypothyroidism, to 
include as due to herbicide exposure in Vietnam.

4.  Entitlement to service connection for breathing problems, 
to include as due to herbicide exposure in Vietnam.

5.  Entitlement to service connection for basal cell 
carcinoma, claimed as skin cancer, to include as due to 
herbicide exposure in Vietnam.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served with the United States Merchant Marine, 
and, pursuant to 38 C.F.R. § 3.7, his service from July 3 to 
August 15 of 1945 is considered active service for VA 
purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The veteran appeared at an RO 
hearing in January 2008 and at a Travel Board hearing in 
October 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for basal cell 
carcinoma, claimed as skin cancer, is addressed in the REMAND 
section of this decision and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claimed prostate cancer has not been shown 
to have been manifest during his period of active duty 
service, and he did not have active duty service for VA 
purposes in the Republic of Vietnam during the Vietnam era.

2.  The veteran's claimed type II diabetes mellitus has not 
been shown to have been manifest during his period of active 
duty service, and he did not have active duty service for VA 
purposes in the Republic of Vietnam during the Vietnam era.

3.  The veteran's claimed hypothyroidism has not been shown 
to have been manifest during his period of active duty 
service, and he did not have active duty service for VA 
purposes in the Republic of Vietnam during the Vietnam era.

4.  The veteran's claimed breathing problems have not been 
shown to have been manifest during his period of active duty 
service, and he did not have active duty service for VA 
purposes in the Republic of Vietnam during the Vietnam era.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, or as due to herbicide exposure during active 
military service in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.7, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Type II diabetes mellitus was not incurred in or 
aggravated by service, or as due to herbicide exposure during 
active military service in Vietnam.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.7, 3.159, 3.303, 3.307, 3.309 (2008).

3.  Hypothyroidism was not incurred in or aggravated by 
service, or as due to herbicide exposure during active 
military service in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.7, 3.159, 3.303, 3.307, 3.309 (2008).

4.  Breathing problems were not incurred in or aggravated by 
service, or as due to herbicide exposure during active 
military service in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.7, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

As a preliminary matter, the Board notes that the veteran's 
claim is based upon his service in the United States Merchant 
Marine.  Under 38 C.F.R. § 3.7, active service for 
individuals in the Merchant Marine includes only oceangoing 
service during armed conflict from December 7, 1941 to August 
15, 1945.  38 C.F.R. § 3.7(x)(14), (15).  Specifically, 
United States Merchant Seamen who served on blockade ships in 
support of Operation Mulberry during World War II and 
American Merchant Marines who were in oceangoing service 
during the period of armed conflict from December 7, 1941 
through August 15, 1945 are considered to have had active 
service for VA purposes.  While the Board recognizes that the 
veteran served with the United States Merchant Marine for 
many years after the August 15, 1945 date, only his limited 
service prior to that date may be considered active service 
for purposes of this decision.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors 
and type II diabetes mellitus, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
These provisions, however, apply only to veterans who served 
90 days or more during a war period or after December 31, 
1946.  They do not apply in this instance, where the 
veteran's active service for VA purposes lasted less than two 
months.  38 C.F.R. § 3.307(a)(1).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including prostate 
cancer, type II diabetes mellitus, and respiratory cancers.  
See 38 C.F.R. § 3.307(a)(6)(ii).

As indicated above, however, the veteran's active service for 
purposes of this decision consists only of a period from July 
3 to August 15 of 1945, during World War II.  The veteran 
therefore had no active service for VA purposes during the 
Vietnam era, and 38 C.F.R. § 3.307(a)(6)(ii) and 38 C.F.R. 
§ 3.309(e) are accordingly inapplicable in this case.  The 
Board will instead further consider this appeal solely on a 
direct service connection basis.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

In the present case, there is no medical documentation of 
treatment for any of the veteran's disorders until many years 
after active service.  As to prostate cancer, he was noted to 
have an elevated prostate specific antigen in October 2004, 
and private treatment leading up to surgery for a malignant 
neoplasm of the prostate began in November 2004.  The medical 
records addressing treatment for prostate cancer, beginning 
in November 2004, also indicate a past medical history of 
type II diabetes mellitus and hypothyroidism, and these 
diagnoses were confirmed in an oncology report from Hugh G. 
Merriman, III, M.D., dated in April 2005.  The veteran has 
not, however, been treated for any pulmonary diagnoses to 
date, and his private and VA treatment records reflect that 
he has regularly denied shortness of breath or other 
pulmonary symptomatology; moreover, while he reported in-
service asbestos exposure in his March 2005 application, 
there is no indication of current asbestos-related 
symptomatology.  The Board also notes that the cited medical 
records contain no opinions suggesting a causal link between 
a claimed disability and service from July 3 to August 15 of 
1945.

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
hearing testimony.  His testimony, however, has been 
exclusively focused on service in Vietnam, and, as noted 
above, his service with the United States Merchant Marine 
during the Vietnam Era is precluded by regulation to be 
considered for VA service connection purposes.  Moreover, the 
veteran has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Finally, the Board notes that the veteran's representative 
asserted at the October 2008 Travel Board hearing that 
legislation favorable to the veteran's claim (H.R. 23 and S. 
961) had been proposed in Congress.  The Board observes, 
however, that this proposed legislation has not been enacted 
into law at the present time.  The veteran may nevertheless 
apply to reopen his claims at any time.

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for prostate cancer, 
type II diabetes mellitus, hypothyroidism, and breathing 
problems, all to include as due to herbicide exposure in 
Vietnam, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in letters issued in March 2005 and February 2007, 
prior to issuance of the appealed rating decision.  In the 
February 2007 letter, the veteran was also notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's available post-service treatment 
records have been obtained.  An VA examination has been 
deemed to not be "necessary" in this case, in view of 
38 U.S.C.A. § 5103A(d). The RO did not schedule the veteran 
for a fully comprehensive VA examination, with a report 
containing opinions as to the etiology of his claimed 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).

In this case, however, there is no competent medical evidence 
linking the veteran's claimed disorders to his active service 
in 1945 and no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that etiology opinions are not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Board observes that the claims file contains no medical 
records corresponding to the veteran's period of active 
service from July 3 to August 15 of 1945 and is aware that VA 
has a heightened obligation to explain findings and carefully 
consider the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b) in such circumstances.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  As such, the Board has considered 
whether the RO's actions in trying to obtain service medical 
records were adequate.

In May 2005, the National Personnel Records Center informed 
the RO that it could not identify service medical or dental 
records of the veteran based upon the information furnished.  

In a February 2007 letter, the RO notified the veteran that, 
because he served in the Merchant Marine through the Coast 
Guard, his service medical records would need to be requested 
through the Public Health Service (PHS).  An NA Form 13055 
(Request for Information Needed to Reconstruct Medical Data) 
was furnished to the veteran, and he was requested to 
complete it in detail and return it so that a thorough search 
could be made for military medical records in support of his 
claim.  He was also advised to submit any service medical 
records in his possession.  

The veteran returned the NA Form 13055 in February 2007, 
noting treatment for "[g]eneral illnesses" from the 1950s 
to the 1960s.  No references were made to any treatment in 
1945.

As such, in July 2007, the RO made a formal finding on the 
unavailability of medical records from the PHS.  The RO noted 
that the veteran had not stated in correspondence from April 
2007 that his illnesses or injured that occurred onboard 
during the period that coincided with the administratively 
established dates of active duty service for the purpose of 
VA benefits.  Log book records had not been requested because 
the necessary information was not provided by the veteran.  
The RO further noted that, in the NA Form 13055, the veteran 
did not claim treatment at a PHS facility that coincided with 
the administratively established dates of active duty service 
for the purposes of VA benefit.  As such, PHS records had not 
been requested because the necessary information was not 
provided by the veteran.

On the same date in July 2007, the RO sent a letter to the 
veteran in which the contents of its formal finding on 
unavailability were reiterated.  The veteran was notified 
that he was being given an opportunity to furnish any service 
records or other evidence in support of his claim before 
processing.  

Given the extensive procedures incorporated by the RO, the 
Board is fully satisfied that all necessary efforts have been 
made to obtain service medical records in this case and that 
VA's notification and assistance duties have been satisfied 
in this regard.  See O'Hare v. Derwinski, 1 Vet. App. at 367.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure in Vietnam, is denied.

Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure in Vietnam, 
is denied.

Entitlement to service connection for hypothyroidism, to 
include as due to herbicide exposure in Vietnam, is denied.

Entitlement to service connection for breathing problems, to 
include as due to herbicide exposure in Vietnam, is denied.


REMAND

In regard to the claim for service connection for basil cell 
carcinoma, the veteran's claims file contains records of skin 
treatment from Dr. Raymond O'Keefe, beginning in February 
1984.  These record confirm a lengthy course of treatment for 
actinic keratoses and basil cell carcinomas of the face.  

In January 1993, Dr. O'Keefe noted that the veteran was 
scheduled for surgery for basal cell carcinoma of the face, 
described as encompassing a very large lesion extending from 
the lateral canthus on the right eye down over the lateral 
portion of the right malar region and medial portion of the 
zygomatic area onto the right cheek.  This lesion was noted 
to have been present for "an undetermined period of time," 
with the situation "such that [the veteran] has marked 
actinic damage of his skin because of the 45 yrs. that he 
spent working as a merchant sailor."  

As indicated above, the Board is aware that the portion of 
the veteran's Merchant Marine service that qualifies as 
active service under VA regulations is relatively brief, 
lasting less than two months.  However, as Dr. O'Keefe's 
nexus opinion referenced the veteran's entire period of 
service as a Merchant Marine, the Board finds that a VA 
examination addressing the nature and etiology of his claimed 
basal cell carcinoma is "necessary" under 38 U.S.C.A. 
§ 5103A(d) in view of the opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the threshold for 
determining whether there is an indication that the 
disability in question may be associated with the veteran's 
service or with another service-connected disability is low).  
As no VA examination has been conducted to date, this action 
must be accomplished upon remand.  See also 38 U.S.C.A. § 
5103A(c)(4).

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
dermatology examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed basal 
cell carcinoma (claimed as skin cancer).  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder was first manifest 
during the veteran's period of active 
service from July 3 to August 15 of 1945 
or is related to a disease, injury, or 
event during that limited period of 
military service in 1945.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim for 
service connection for a basal cell 
carcinoma, claimed as skin cancer and as 
due to herbicide exposure in Vietnam, 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


